Case 2:18-cv-01962-.]C.] Document 12 Filed 01/04/19 Page 1 of 1

IN THE UNIT-ED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JAMILAH RANDOLPH

Plaintiff,

Civil Action No. 2118-CV-01962-JCJ
v.

BROWN’S SUPER STORES, INC.
d/b/a ShopRite

Defendant.

 

STIPULATION OF DISMISSAL WITH PREJUDICE
Pursuant to Federal Rule of Civil Procedure 4l(a)(l)(A)(ii), Plaintiff Jamilah Randolph
and Defendant Brown’s Super Stores, Inc. d/b/a ShopRite, by and through their undersigned
counsel, hereby STIPULATE and AGREE that any and all claims in this matter have been lillly
resolved and settled and this case should be DISMISSED WITH PREJUDICE, and Without

costs.

 

 

KARPF, KARPF & CERUTTI, P.C. KAUFMAN DOLOWICH & VOLUCK LLP
(\ /\_/\. V\ /\ MMW

m R. Karpf, Esqul?e \"- G‘reglory S. Hyman, ire\)

Christine E. Burke, Esquire Katharine W. Fogarty, Esquire

Counsel for Plaintijjf Counsel for Defendant,

Jamilah Randolph Brown ’s Super Stores, Inc. d/b/a ShopRl`te

Dated: `\, ll`“l Dated: l£[/QM§

